DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant submitted remarks in response to the latest Office action on 3 May 2022.  Therein, Applicant amended claims 29, 41 and 52. No claims were cancelled or added.  The submitted claims have been entered and are considered below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to the claims rejected under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection has been withdrawn.   
Applicant asserts that the prior art of record does not disclose “a first reduced speed for one or more turns located on the route, wherein the first reduced speed is at or lower than the speed limits applicable to the one or more turns,” “cause the vehicle to be operated at an updated speed in a second area located along the route, the second area including one or more turns, and the updated speed including a second reduced speed at the one or more turns that replaces the first reduced speed”, and “wherein the second reduced speed is based on the dynamic information, wherein the second reduced speed is lower than the first reduced speed”.   Examiner does not agree. 
The prior art of record discloses that braking occurs in preparation for a curve that is in abeyance of local speed limits.  From here, given the broadly drafted claim elements, much of examiners argument is based on reasonable logic about what is known by one of ordinary skill in the art and reasonable environmental conditions that a vehicle would encounter on roadways.  It is entirely reasonable that a vehicle may approach and decelerate in preparation for a turn and continue such deceleration into the beginning of another proceeding turn (e.g., a large downhill grade with sharp turns in close proximity).  Such a scenario exists, and when the combination of Ricci and Dorum encounter such an environment, would behave in a manner that is consistent with the claimed invention.  
The rejection is maintained.    


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 41 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.    
The terminology defined in the claims does not match the elements in the Detailed Description.  Significant time has been dedicated to locating the specific support for applicants’ amendments of 19 April and 3 May.  Given the length of the Description and the differing terms defined in the claims, adequte support could not be found.  The Description does not sufficiently provide detail for such elements as “speed changes” and “turns” within similar context as the claimed limitations.   If applicant can provide specific citations that would support the language in the claimed invention and/or amend the claim language to match that of the Detailed Description, examiner will revisit and reevaluate this determination.  
Claims 30-40, 42-51 and 53-63 are rejected based on their dependency to independent claims 29, 41 and 52.        










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-37, 39-49, 51-60, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. Patent Publication No. 2014/0306834) in view of Dorum, et al. (U.S. Patent Publication No. 2014/0244125).  
For claim 29, Ricci discloses an apparatus of a vehicle for controlling vehicle operation, the apparatus comprising: a processor (see para. 0405); and a memory including instructions (see para. 0405), which when executed by the processor, cause the processor to: access route information for navigation of a route by the vehicle, the route information including data relating to multiple speeds along the route (see paras. 0541, 0587).  Ricci does not explicitly disclose the next limitation.  
A teaching from Dorum discloses the multiple speeds based on one or more speed limits assigned to the route (see para. 0074, speed limit for each segment; para. 0067, teaching multiple speed categories) and a first reduced speed for one or more turns located on the route (see paras. 0064, 0067, begin braking for turns; as very few roads are perfectly straight 180-degree line, implicit that route contains more than one turn), wherein the first reduced speed is at or lower than the speed limits applicable to the one or more turns (see para. 0074 “the maximum permitted vehicular speed of travel” interpreted that the vehicle will not travel faster than the stated limit, thus, claimed reduced speed would be lower than the speed limit); calculate a target speed of the vehicle for areas located along the route, based on the route information and the multiple speeds along the route (see para. 0064, threshold equivalent to target speed, implicit that this teaching is repeated along entirety of route for multiple speed limits of para. 0067); cause the vehicle to be operated at the target speed in a first area located along the route (see para. 0071, speed exceeded according limits of 0067 and thresholds of 0064; first area not explicit, but the designation of one area is obvious to one of ordinary skill in the art, as the whole route may be one area as well as made up of multiple areas).  It would have been obvious to one of ordinary skill in the art to modify Ricci with the teachings of Dorum based on the motivation to improve a driving experience that includes a predictive capability well beyond the range of sensors or even beyond the vision of the driver to determine the road ahead of the vehicle, around corners, over hills, or beyond obstructions.  
For the next limitations, Ricci further discloses obtain dynamic information for the route, the dynamic information based on data collected from one or more other vehicles on the route (see paras. 0659-0663, 0674-0675), and the dynamic information indicating current conditions on the route; and cause the vehicle to be operated at an updated speed in a second area located along the route (see paras. 0659-0663, 0674-0675, very bad stretch requires slowing down, interpreted to be a second area with updated speed as “deceleration” includes both changing speed and distance relative to time; also known that deceleration may occur continuously between the end of one curve and the beginning of the next), including a second reduced speed at the one or more turns that replaces the first reduced speed (see paras. 0659-0663, 0674-0675, very bad stretch requires slowing down, slowing down interpreted to include a first and second reduced speed, as “slowing down” momentarily includes a plurality of different speeds, each lower than the next, i.e. deceleration, the second reduced speed would implicitly replace the first reduced speed), wherein the second reduced speed is based on the dynamic information (see paras. 0659-0663, 0674-0675, very bad stretch requires slowing down, slowing down interpreted to include a second reduced speed as a reaction to current information, and as “slowing down” momentarily includes a plurality of different speeds, each lower than the next, i.e. deceleration; see also paras. 0674-0675, 0679, 0541; dynamic information). 
Ricci does not explicitly disclose the second area has one or more turns.  However, it would have been obvious to one of ordinary skill in the art that a route (and its areas) may have one or more turns, as it is well known by one of ordinary skill in the art that a route may consist of turns and straight portions, as driving occurs on a two-dimensional plane (discounting altitude changes of the road).  
Continuing with the claim, Ricci further discloses wherein the second reduced speed is lower than the first reduced speed (see paras. 0659-0663, 0674-0675, very bad stretch requires slowing down, slowing down interpreted to include a second reduced speed as “slowing down” momentarily includes a plurality of different speeds, each lower than the next, i.e. deceleration), and wherein deceleration of the vehicle is automatically (Dorum: see para. 0018, autonomous vehicles included), applied to change the vehicle from the first reduced speed to the second reduced speed (see paras. 0659-0663, 0674-0675, very bad stretch requires slowing down, slowing down interpreted to include a second reduced speed as “slowing down” momentarily includes a plurality of gradually decreasing different speeds, each lower than the next, i.e. deceleration; in advance of the one or more turns, to minimize braking by the vehicle in the second area including the one or more turns.
	Ricci and Dorum do not explicitly disclose that the speed reductions would occur in advance of the one or more turns.  However, it is well known by one of ordinary skill in the art that the safest technique for navigating roadway turns is to apply brake/decelerate prior to entering the turn itself.  
Regarding claim 30, Ricci further teaches wherein the dynamic information further indicates changed conditions for the navigation of the route (see paras. 0674-675).
Referring to claim 31, Ricci further discloses wherein the dynamic information indicates a hazard condition on the route, observed by the one or more other vehicles along the route (see paras. 0674-675).
With reference to claim 32, Ricci further teaches wherein the dynamic information is obtained from a server during navigation of the vehicle along the route (see para. 0679). 
With regards to claim 33, Ricci further teaches wherein the dynamic information indicates a change in traffic conditions that causes a change in speed for the one or more other vehicles on the route (see para. 0679).
Regarding claim 34, Ricci further teaches wherein the target speed of the vehicle along the route is updated in response to environmental conditions encountered by the one or more other vehicles along the route (see para. 0679).
For claim 35, Ricci further discloses wherein the route information further includes data relating to a map of the route (see paras. 0535, 0675). 
For claim 36, Dorum discloses wherein the speed of the vehicle along the route is updated without driver interaction (see para. 0064).  
Regarding claim 37, Dorum further teaches wherein the target speed of the vehicle along the route is updated, during the navigation, in response to receiving the dynamic information (see para. 0064, receive current data). 
Referring to claim 39, Dorum further discloses wherein causing the vehicle to be operated at the target speed along the route and the updated speed along the route is performed by a control system of the vehicle (see para. 0064), he control system configured to control acceleration and braking of the vehicle (see para. 0064). 
For claim 40, Dorum does not explicitly disclose the claimed limitation.  However, Dorum discloses that the data is analyzed to determine if the road is wet or dry (see para. 0060, “likely”).  This determination is equivalent to a prediction of data along the route.  
Claim 41 is rejected based on the citations and reasoning noted above for claim 29.  
With reference to claim 42, Dorum further teaches wherein the dynamic information further indicates changed conditions for the navigation of the route (see para. 0030, traffic changes). 
Regarding claim 43, Dorum further discloses wherein the dynamic information indicates a hazard condition on the route, observed by the one or more other vehicles along the route (see paras. 0029-0030, 0034, safety warning for curve). 
Referring to clam 44, Dorum further discloses wherein the dynamic information is obtained from a server during navigation of the vehicle along the route (see para. 0034). 
Regarding claim 45, Dorum further teaches wherein the dynamic information indicates a change in traffic conditions that causes a change in speed for the one or more other vehicles on the route (see para. 0030). 
For claim 46, Dorum further discloses wherein the target speed of the vehicle along the route is updated in response to environmental conditions encountered by the one or more other vehicles along the route (see paras. 0029-0030). 
With regards to claim 47, Dorum further discloses wherein the route information further includes data relating to a map of the route (see para. 0051).  
For claim 48, Dorum further teaches wherein the target speed of the vehicle along the route is updated without driver interaction (see para. 0064). 
Regarding claim 49, Dorum further teaches wherein the target speed of the vehicle along the route is updated, during the navigation, in response to receiving the dynamic information (see para. 0064, receive current data). 
For claim 51, Ricci does not explicitly disclose the claimed limitation.  However, Dorum discloses that the data is analyzed to determine if the road is wet or dry (see para. 0060, “likely”).  This determination is equivalent to a prediction of data along the route.  
Claim 52 is rejected based on the citations and reasoning noted above for claim 29.
Claim 53 is rejected based on the citations and reasoning noted above for claim 30 or, in the alternative, claim 42.
Claim 54 is rejected based on the citations and reasoning noted above for claim 31 or, in the alternative, claim 43.
Claim 55 is rejected based on the citations and reasoning noted above for claim 32 or, in the alternative, claim 44.
Claim 56 is rejected based on the citations and reasoning noted above for claim 33 or, in the alternative, claim 45.
Claim 57 is rejected based on the citations and reasoning noted above for claim 34 or, in the alternative, claim 46.
Claim 58 is rejected based on the citations and reasoning noted above for claim 35 or, in the alternative, claim 47.
Claim 59 is rejected based on the citations and reasoning noted above for claim 36 or, in the alternative, claim 48.
Claim 60 is rejected based on the citations and reasoning noted above for claim 37 or, in the alternative, claim 49.
Claim 62 is rejected based on the citations and reasoning noted above for claim 39.
Claim 63 is rejected based on the citations and reasoning noted above for claim 40.

Conclusion
Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited.  Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way.  The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663